COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
                                                                 No. 08-20-00241-CV
  IN RE:                                         §
                                                           AN ORIGINAL PROCEEDING
  REGGIE JACKSON,                                §
                                                                  IN MANDAMUS
  RELATOR.                                       §

                                                 §



                                MEMORANDUM OPINION
       Relator Reggie Jackson, pro se, has filed a petition for a writ of mandamus against the

Honorable Eric Shepperd, Judge of the County Court at Law No. 2 of Travis County. The petition

is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and only where the relator has no adequate remedy

by appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding). The burden is on the

relator to show he is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d
315, 317 (Tex. 2005)(orig. proceeding).

       After reviewing the mandamus petition and record, we conclude that Relator has failed to

show that he is entitled to mandamus relief. Accordingly, we deny the petition for writ of
mandamus. Jackson’s appeal in Cause No. 08-19-00260-CV remains pending before this Court.



December 7, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2